Citation Nr: 1121009	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for left foot residuals of calcaneal, metatarsal, and metatarsophalangeal stress fractures, with plantar fasciitis.

2.  Entitlement to an initial disability rating higher than 10 percent for right foot residuals of calcaneal, metatarsal, and metatarsophalangeal stress fractures, with plantar fasciitis.

3.  Entitlement to an initial compensable disability rating for residuals of left knee stress fracture.

4.  Entitlement to an initial compensable disability rating for residuals of right knee stress fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to October 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for left and right foot disabilities, and assigned disability ratings of 10 percent for each foot.  The RO also granted service connection for left and right knee disabilities, and assigned 0 percent, noncompensable disability ratings for each knee.

The issues of the ratings for the left and right foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From separation from service, disability residual to left knee stress fracture has been manifested by pain with motion, pain on weight bearing, and episodes of swelling or effusion.

2.  From separation from service, disability residual to right knee stress fracture has been manifested by pain with motion, pain on weight bearing, and episodes of swelling or effusion.


CONCLUSIONS OF LAW

1.  From separation from service, residuals of left knee stress fracture more nearly approximate the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5024 (2010).

2.  From separation from service, residuals of right knee stress fracture more nearly approximate the criteria for a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5024.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a January 2009 letter, issued prior to the May 2009 adjudication of the Veteran's claim, VA provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran how ratings and effective dates are assigned.  The case was last adjudicated in May 2010.

In any event, the current appeal arises from the initial award of service connection for claimed disabilities.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

With respect to the left and right knee claims, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the claims file contains service treatment records, post-service medical records, VA examination reports, and the transcript of the Travel Board hearing the Veteran had in March 2011 before the undersigned Veterans Law Judge.

The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran actively participated in the claims process by responding to notices, reporting for examinations, and submitting evidence and argument, including hearing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of the claims on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Ratings for Left and Right Knee Disabilities

The Veteran appealed the initial 0 percent, noncompensable disability ratings that the RO assigned for his service-connected left and right knee disabilities, described as residuals of stress fractures.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

Where, as here, the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will consider whether a higher rating is warranted for the left and right knee disabilities for any period since the Veteran's separation from service.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During service, the Veteran sought treatment for pain in his feet and knees.  X-rays showed evidence of stress fractures in both knees, specifically, in the tibias.  Treatment notes did not show limitation of motion of either knee.  In VA treatment in December 2008, the Veteran reported ongoing pain in his knees.  The treating physician described the bilateral knee disorder as enthesopathy.

The Veteran had a VA medical examination in January 2009.  The Veteran reported ongoing constant bilateral knee pain, with flare-ups of more severe pain.  He stated with flare-ups he had swelling, heat, and redness in both knees.  On examination, there was evidence of pain in both knees and mild discomfort on palpation.  There was no swelling or effusion.  Each knee had motion from 0 to 140 degrees.  There was no evidence in either knee of instability, weakness, fatigability, or reduced motion with repeated motion.  The examiner provided the impression that bilateral knee stress fractures were resolved, and that enthesopathy in the bilateral knees was not related to the bilateral knee stress fractures.

In VA outpatient treatment in December 2009, the treating clinician noted that the ranges of motion of the knees were good but painful.  There was a small amount of fluid at the right patella.

In the March 2011 hearing, the Veteran reported having pain in his knees that was worse with activity.  He stated that the ranges of motion of the knees were good, but that he had pain in his knees with weightbearing.  He stated that he could not kneel at all, and that, if he squatted, he had to use his upper body to pull himself back up.

The RO evaluated the Veteran's knee disabilities under Diagnostic Code 5299, indicating a musculoskeletal disorder other than those named in the diagnostic codes.  Where, as here, a disability is not listed under the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

Under the rating schedule, Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disabilities such as bursitis, tenosynovitis, and synovitis are evaluated as analogous to arthritis under Diagnostic Code 5003, degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or groups of minor joints affected by limitation of motion, to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a.

The Veteran had full range of motion on VA examination.  However, he reports that both knees have pain with motion and with weightbearing, and have episodes of swelling or effusion.  Clinicians who have treated or examined the Veteran have observed evidence of pain with motion and weightbearing on some occasions and of effusion on at least one occasion.  There is sufficient evidence that each knee disability has manifestations that may reasonably be evaluated as comparable to tenosynovitis.  As the Veteran was noted to have painful motion on outpatient clinical evaluation, the Board will resolve all doubt in the Veteran's favor, and assigned a 10 percent rating for each knee rating the disability analogous to tenosynovitis under Diagnostic Code 5024.

A higher rating is not warranted as the Veteran is not shown to have limitation of motion to a compensable level under Diagnostic Codes 5260 or 5261, nor has malunion of the tibia or fibula been shown to warrant a higher rating under Diagnostic Code 5262.  Additionally, the Veteran's stress fractures have not been show to manifest instability, subluxation, or dislocated cartilage.  Accordingly, Diagnostic Codes 5257, 5258 and 5259 are not for application. 

The 2009 VA examination diagnoses may be interpreted as indicating that the post-service knee symptoms are not due to service-connected stress fractures, but to enthesopathy, which the examiner described as not related to the stress fractures.  The medical records, however, show the same knee manifestations during and after service.  The VA clinician's description of the knee disorders as enthesopathy was made within weeks after the Veteran's separation from service.  Therefore, the post-service knee symptoms are not separable from the service-connected knee disabilities.  It is appropriate to evaluate the knee disabilities based on the post-service knee symptoms and impairment.  As explained above, those symptoms warrant an initial 10 percent rating for the left knee disability and an initial 10 percent rating for the right knee disability.

The Board has considered whether the Veteran's left and right knee disabilities present exceptional or unusual disability pictures so as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his knees, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

From separation from service, entitlement to a 10 percent disability rating for residuals of left knee stress fracture is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

From separation from service, entitlement to a 10 percent disability rating for residuals of right knee stress fracture is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Veteran had a VA medical examination of his feet in January 2009.  There is evidence of potential change in the conditions of his feet since that examination.  He underwent surgery on his left foot in January 2010.  In the 2009 examination, the Veteran reported that pain in his feet limited him to about 30 minutes of standing.  In his March 2011 hearing, the Veteran stated that bilateral foot pain made it difficult to stand for more than 5 minutes.  The Board will remand the feet ratings issues for a new VA examination, to obtain findings on the current effects and extent of the feet disabilities.  The claims file contains records of VA medical treatment of the Veteran through February 2010.  On remand, records of any subsequent treatment should be added to the claims file.  The Veteran reports receiving treatment at the VA Pittsburgh Healthcare System, University Drive Division, and at the Westmoreland VA Primary Care Center Community Based Outpatient Clinic (CBOC) in Greensburg, Pennsylvania.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment of the Veteran from February 2010 through the present at the VA Pittsburgh Healthcare System, University Drive Division, and at the Westmoreland VA Primary Care Center CBOC in Greensburg, Pennsylvania.  Associate the records with the claims file.

2.  Schedule the Veteran for a VA feet examination to determine the current manifestations of left and right feet disabilities, described as residuals of calcaneal, metatarsal, and metatarsophalangeal stress fractures, with plantar fasciitis.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should note evidence of any pain, tenderness, weakness, diminished endurance, and other impaired function in each foot.  

3.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If not, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


